Citation Nr: 0125085	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  99-04 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for right 
below knee amputation and, if so, whether all the evidence 
both old and new warrants the grant of service connection.

2.  Entitlement to service connection for a left knee 
disorder as secondary to right below knee amputation.  

3.  Entitlement to service connection for a left ankle 
disorder as secondary to right below knee amputation.  

4.  Entitlement to service connection for a bilateral hip 
disorder as secondary to right below knee amputation.  

5.  Entitlement to service connection for a low back disorder 
as secondary to right below knee amputation.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from June 1970 to April 
1972.  

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision dated in June 1998 of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.


FINDINGS OF FACT

1.  In a November 1996 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the veteran's claim seeking entitlement to service 
connection for right below knee amputation.  The veteran did 
not perfect a timely appeal to this decision, and the 
decision became final.

2.  The evidence added to the record subsequent to the 
November 1996 decision by the RO, and pertaining to the 
veteran's right below knee amputation claim, consists of VA 
medical records, and the veteran's own statements and hearing 
testimony.

3.  Evidence submitted since the November 1996 RO decision, 
when viewed in the context of the entire record, is new and 
material, is probative, and does bear directly and 
substantially upon the issue concerning entitlement to 
service connection for right below knee amputation.  


CONCLUSIONS OF LAW

1.  The November 1996 RO decision which determined that new 
and material evidence had not been received to reopen the 
claim of entitlement to service connection for right below 
knee amputation is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (2001). 

2.  Additional evidence received since the November 1996 
rating decision is new and material; thus, the claim for 
service connection for right below knee amputation is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by VA.  38 U.S.C.A. § 5103A (West Supp. 2001).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  Also, VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
intended effect of the new regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim. 

The Board further notes that during the course of the 
appellate process, the provisions of 38 C.F.R. § 3.156 with 
respect to new and material evidence were changed, effective 
August 29, 2001.  Where the law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Here, the 
Secretary has specifically limited the application of the 
changes in § 3.156 to claims to reopen received on or after 
August 29, 2001.  Since the appellant's claim to reopen was 
filed prior to August 29, 2001, the new § 3.156 provisions 
are not applicable in his case and the prior law will be 
applied herein. 

Prior, unappealed RO decisions are final and may not be 
reopened absent the submission of new and material evidence 
warranting revision of the previous decision.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.156(a) (2001).  If new 
and material evidence is presented or secured with respect to 
the claim, the Secretary shall reopen the claim and review 
the former disposition.  See 38 U.S.C.A. §§ 5108, 7105 (West 
1991).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has specifically held that the 
Board may not consider a previously and finally disallowed 
claim unless new and material evidence is presented, and that 
before the Board may reopen such a claim, it must so find.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Pursuant to the holding in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998), the legal hurdle adopted in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), and related cases, see e.g. Sklar v. 
Brown, 5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 
Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 273 
(1996), that required reopening of claim on the basis of "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome" of the case was declared invalid.  Thus, 
the Federal Circuit held in Hodge that the legal standard 
that remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under consideration . 
. . [and must be] so significant that it must be considered 
in order to fairly decide the merits of the claim."

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein, because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

The Board further observes that the United States Court of 
Appeals for Veterans Claims (Court) has provided instruction 
in determining which evidence is to be considered as newly 
presented for purposes of deciding whether to reopen a claim.  
In Evans, supra, the Court explained that in order to reopen 
a previously and finally disallowed claim (whether decided by 
the Board or an RO), there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.

The RO determined that service connection was not established 
for amputation of the right foot in a July 1981 rating 
decision.  The rating decision notice letter, also dated in 
July 1981, indicated that there was no evidence to show that 
that the veteran's right foot amputation was in any way 
related to his military service.  Following the July 1981 
notification of the decision, the veteran submitted a notice 
of disagreement (NOD) in August 1981, and a statement of the 
case (SOC) was issued by the RO to the veteran in August 
1981.  However, the veteran did not submit a substantive 
appeal in the requisite period of time following his receipt 
of the SOC; therefore, he did not perfect a timely appeal to 
the July 1981 rating decision.  As a result, the July 1981 RO 
decision is final.  

The veteran sought to reopen her claim in October 1996.  In 
rating decisions dated in October and November 1996, the RO 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim for service 
connection for right below knee amputation.  The veteran was 
notified of these decisions in November 1996, and submitted a 
NOD in December 1996.  A SOC was issued in February 1997.  
The SOC noted that in November 1996 the veteran's claim had 
been considered based on all of the evidence of record.  
However, review of the record shows that the veteran failed 
to submit a substantive appeal within the requisite time 
period; as such, the November 1996 RO decision is final.  
Subsequently, in June 1998, the RO again determined that no 
new and material evidence had been submitted sufficient to 
reopen the veteran's claim for service connection for right 
below knee amputation.  Review of the record shows that the 
veteran did perfect a timely appeal to the June 1998 RO 
decision.

Applying the Court's instructions to the instant case, the 
Board's analysis of the evidence submitted for the purpose of 
reopening this claim must include a review of all of the 
evidence submitted subsequent to the November 1996 RO 
decision.

The pertinent evidence of record at the time that the RO 
considered this issue in November 1996, shown to consist of 
the veteran's service medical records, VA medical records, 
and private medical records, will be briefly summarized.

The veteran's service medical records includes a Report of 
Medical Examination dated in January 1970, at the time of the 
veteran's service enlistment.  Feet and lower extremities 
clinical evaluation were both described as normal.  An August 
1971 clinical record notes that the veteran reported to 
sickbay complaining of right ankle swelling and edema.  The 
veteran was noted to have been fitted with a short leg cast.  
A clinical record narrative summary, also dated in August 
1971, shows an admission diagnosis of right ankle crush 
injury, and a discharge diagnosis of sprained right ankle.  A 
September 1971 sick call treatment record shows that X-ray 
examination showed no fracture of the right ankle.  A 
November 1971 sick call treatment record indicates that the 
edema was practically resolved, with only mild tenderness 
over the medial malleolus shown.  In addition, a Report of 
Medical Examination dated in March 1972, at the time of the 
veteran's service separation, shows that feet and lower 
extremities clinical evaluation was described as normal.

A September 1972 private hospital treatment record shows that 
the veteran, in August 1972, suffered a massive injury to 
soft tissue and a fractured tibia of the right leg as a 
result of being struck by a cat walk.

An October 1972 private discharge summary shows that the 
veteran was involved in an industrial accident while working 
for a trailer company.  He was noted to have sustained, in 
pertinent part, fracture of the right proximal tibia, and 
avulsion of the anterior tibial artery and peroneal artery 
off the popliteal right lower extremity.

A VA orthopedic examination report dated in November 1972 
shows that the veteran gave a history of a heavy weight 
falling on his right foot in August 1971 during his period of 
active service.  It was also noted that in August 1972, 
following his service separation, he incurred a work-related 
injury to his right leg.  The diagnoses included right tibia 
fracture, proximal third; and partial drop-foot deformity of 
the right ankle.  

A private hospital treatment record, dated in September 1975, 
shows that the veteran was treated following his involvement 
in a industrial accident at which time he sustained a 
nondisplaced fracture of the proximal tibia and an avulsion 
of the popliteal vessel at the bifurcation.  

A January 1977 private operative procedure report shows that 
the veteran underwent amputation of his right little toe.

A private treatment record dated in May 1980 indicates that 
the veteran sustained an injury to his right foot as a result 
of a fall.  Contusion of the right forefoot was diagnosed.  

On VA orthopedic examination report in April 1981, the 
diagnoses were residuals of injury to the right lower 
extremity, post-operative with limitation of motion in the 
right knee, right ankle and deformity of the second, third, 
and fourth toes; and amputation of fifth toe of right foot.

A VA hospital summary shows that the veteran underwent a 
right Symes amputation in June 1981.  The report noted that 
the veteran sustained a comminuted open fracture of the right 
proximal tibia and fibula in 1973, and that at that time 
there was neurovascular compromise which required vascular 
surgery, which was described as being successful.  

A VA hospital summary dated in July 1981 shows that the 
veteran underwent a second stage Symes amputation on the 
right.  The report noted that the veteran was status post 
right stage Symes amputation approximately seven weeks ago 
secondary to traumatic injury to his right lower extremity 
while in the service.  

A VA orthopedic examination report dated in November 1995 
shows that the veteran incurred a crush injury to his right 
leg while in the service, and that following his separation 
the condition got worse and he underwent a right above-the-
ankle amputation.  The diagnosis was right below-the-knee 
(above the ankle) amputation of the right foot with pain and 
weakness in both knees and in the left ankle and foot from 
awkward gait.  

Evidence submitted since the RO's November 1996 decision 
includes, in pertinent part, VA medical records and a hearing 
transcript.

A May 1998 VA amputee clinic treatment note shows that the 
veteran was apparently experiencing contact dermatitis 
problems secondary to his prosthesis.  

In the course of his June 2001 personal hearing, the veteran 
essentially indicated that the VA physician who performed his 
second stage amputation at the VA hospital located in Dallas, 
Texas had told him that the amputation was being recommended 
as a result of the injury which he incurred in the Navy 
rather than as a result of the industrial accident which he 
sustained in August 1972.  

The Board notes, parenthetically, that review of the 
veteran's VA Form 9, Appeal to Board of veterans' Appeals, 
received by VA in March 1999, also shows that he indicated 
that a VA physician had noted as part of a July 1981 summary 
"secondary to traumatic injury to his lower extremity while 
in service."  

Upon review of the evidence of record and consistent with the 
Federal Circuit's instructions in Hodge, supra, the Board 
finds that the veteran has submitted new and material 
evidence such as to reopen his claim for service connection 
for right below knee amputation.  "New" evidence has been 
submitted, specifically, the above discussed June 2001 
hearing testimony provided by the veteran, where he testified 
that a VA physician had essentially related his amputation to 
a traumatic injury which he incurred during his period of 
active service.  Accordingly, the Board finds that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for right below knee 
amputation.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

The evidence cited above is found by the Board to be 
probative as to the issue currently on appeal, and, in 
addition, to bear directly and substantially upon the issue 
concerning entitlement to service connection for right below 
knee amputation.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for right below knee 
amputation is reopened, and to this extent the appeal is 
granted.  


REMAND

Having reopened the claim for service connection for below 
right knee amputation, de novo review of all the evidence is 
indicated.  The Board has a duty to assist the veteran in the 
development of facts pertinent to his claim. 

The above-noted duty to assist involves obtaining relevant 
medical reports and examinations where indicated by the facts 
and circumstances of the individual case.  See Abernathy v. 
Principi, 3 Vet. App. 461 (1992); Roberts v. Derwinski, 2 
Vet. App. 387 (1992); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); Littke v. Derwinski, 1 Vet. App. 90 (1990); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

In this instance, it is clear that the veteran currently 
suffers from continuing problems associated with his right 
below knee amputation.  This fact, coupled with the fact that 
the veteran has testified under oath that a VA physician has, 
essentially, related his amputation to an injury incurred in 
service, necessitates, in the opinion of the Board, that a 
professional medical opinion be sought as to the etiology of 
the veteran's current right below knee amputation-related 
problems.  

Additionally, in the attempt to obtain such an opinion, an 
effort should be made by the RO to contact the VA physician 
named by the veteran in the course of his June 2001 personal 
hearing so that an opinion as to etiology of the veteran's 
below right knee amputation can be elicited.  

In view of the foregoing, further appellate consideration 
will be deferred and the issue is REMANDED to the RO for the 
following development:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all VA and 
private medical care providers who 
treated him for problems related to his 
right below the knee amputation.  After 
securing the necessary release(s), the RO 
should obtain these records which have 
not already been associated with the 
veteran's claims folder.  All pieces of 
correspondence, as well as any treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(2001).

2.  The RO should take the appropriate 
action to contact the VA physician who 
performed the above-discussed second 
stage Symes amputation at the VA Medical 
Center located in Dallas, Texas in July 
1981.  In the event that the physician is 
able to be located, the physician should 
be requested to provide a written opinion 
regarding the veteran's hearing testimony 
that the physician told him the right 
knee amputation was recommended as a 
result of the injury which he sustained 
in service.  In the event that this 
medical opinion can not be so obtained, 
the RO must provide an explanation to the 
veteran as to the reasons why the 
requested opinion was not associated with 
the record.  All records obtained should 
be added to the claims folder.

3.  Thereafter, the veteran should be 
scheduled for a comprehensive VA 
orthopedic examination to determine the 
nature and extent of any below right knee 
amputation pathology.  All indicated 
tests should be conducted.  The claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the examination.  It is 
requested that the examiner render an 
opinion as to whether it is at least as 
likely as not that the veteran's Symes 
amputations are related to service.  The 
examination report must reflect a review 
of pertinent material in the claims 
folder, including the service medical 
records and the postservice medical 
records, to include those reflecting the 
incurrence of postservice work-related 
injuries to his right lower extremity.  
The report of the examination should 
include the complete rationale for all 
opinions expressed.

4.  The RO should inform the veteran of 
the consequences of failing to report for 
a VA examination without good cause as 
set forth in 38 C.F.R. § 3.655 (2001).

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
opinions rendered by the VA orthopedist.  
If the examination report does not 
include fully detailed descriptions of 
etiology, the report must be returned to 
the examiner for corrective action.  38 
C.F.R. § 4.2 (2001) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

7.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO should undertake a de 
novo review of the entire record to 
determine if all of the evidence, both 
old and new, warrants a grant of 
entitlement to service connection for 
below right knee amputation.  See Hodge, 
supra.

8.  Thereafter, the RO should also 
readjudicate the issues of entitlement to 
service connection for a left knee 
disorder, left ankle disorder, bilateral 
hip disorder, and low back disorder, all 
as secondary to right below knee 
amputation.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2001).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

